Citation Nr: 1643625	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  04-14 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for hearing loss.


REPRESENTATION

Appellant represented by:	Nicholas Parisi, Agent


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to September 1949 and from October 1950 to September 1951.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This issue was previously remanded by the Board for further development in February 2016.  It has been returned to the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's hearing loss has been manifested by no worse than Level VI in the right ear and Level IX in the left ear.


CONCLUSION OF LAW

A 40 percent rating, but not higher, for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VA provided adequate notice in a letter sent to the Veteran in May 2011.  Furthermore, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In February 2016, the claim was remanded by the Board for further development.  The Veteran was provided a VA examination in March 2016, and additional treatment records were obtained and associated with the claims file.  The examination was conducted by a qualified audiologist, and the Board finds that it is adequate, and that there is sufficient competent and credible medical evidence to decide the claim at this time.  The Board notes that the February 2014 private physician's letter references a June 2013 VA audiological test which has not been associated with the claims file.  The physician clearly states, however, that the findings at that examination showed far better hearing test results than those found at the private examination, and indicates that the private examination results are not an accurate representation of the Veteran's disability picture.  The Board therefore finds that treatment record would not result in any greater benefit to the Veteran, and the failure to associate this record with the claims file is harmless.  All other additional evidence was considered in the April 2016 supplemental statement of the case, and the Board finds that there was substantial compliance with the previous remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).

The Board concludes that no further notice or assistance to the Veteran is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Ratings of defective hearing range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85 (2015).  To rate the degree of disability from defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more.  38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2015).

The Veteran contends that his bilateral hearing loss warrants a rating higher than 20 percent.  The current claim for an increased rating was submitted in January 2011.  The Veteran has submitted written statements describing how he sometimes has to read lips, even when using hearing aids, is not able to understanding conversations in crowds, and has problems with hearing his wife, family, and friends.

At a June 2011 VA examination, the Veteran reported that he had difficulty hearing outdoors and in the presence of background noise.  The Veteran's hearing loss disability impacted his occupational activities by causing hearing difficulty, but the examiner noted no that there were no effects on usual daily activities.  Puretone threshold testing showed the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
45
65
65
60
66.25
LEFT
60
65
70
70
58.75

Speech discrimination scores were 72 percent in the right ear and 68 percent in the left ear.  Applying the findings from the June 2011 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VI in the right ear and Level V in the left ear.  Where hearing loss is at Level VI and Level V, a 20 percent rating is assigned.   38 C.F.R. § 4.85.  The Veteran also had an exceptional pattern of hearing impairment in the left ear, and Table VIA can be applied.  38 C.F.R. § 4.86 (2015).  Table VIA, however, would yield a finding of Level IV hearing loss, which would be less beneficial to the Veteran.

A February 2014 letter from the Veteran's otolaryngologist stated that the Veteran used bilateral hearing aids with some difficulty and had difficulty with day-to-day communication.  The doctor reviewed the Veteran's prior records and stated that the relatively high speech discrimination results found at prior VA examinations were "highly unlikely" because of the Veteran's moderate to severe sensorineural hearing loss.  The examiner stated that the currently found test results were accurate.  An audiological examination was performed by a state-licensed audiologist, including a speech discrimination test with the Maryland CNC word list, and found:  


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
55
70
65
65
63.75
LEFT
60
75
65
75
68.75

Speech discrimination scores were 64 percent in the right ear and 40 percent in the left ear.  Applying the findings from the February 2014 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VI in the right ear and Level IX in the left ear.  Where hearing loss is at Level VI and Level IX, a 40 percent rating is assigned.   38 C.F.R. § 4.85.  The Veteran also had an exceptional patterns of hearing impairment in the both ears, and Table VIA can be applied.  However, that table would not result in a higher rating for the Veteran, and therefore will not be applied.  38 C.F.R. § 4.86 (2015).  

At a March 2016 VA examination, the Veteran reported having difficulty hearing in crowds.  Puretone threshold testing showed the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
55
60
65
70
62.5
LEFT
60
75
70
75
70

Speech discrimination scores were 76 percent in the right ear and 72 percent in the left ear.  Applying the findings from the March 2016 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV in the right ear and Level VI in the left ear.  Where hearing loss is at Level IV and Level VI, a 20 percent rating is assigned.   38 C.F.R. § 4.85.  The Veteran also had an exceptional pattern of hearing impairment in the both ears, and Table VIA can be applied.  38 C.F.R. § 4.86.  Table VIA, however, would yield a finding of Level V and Level IV hearing loss, which would still result in a 20 percent rating.

Although the Veteran's VA examinations show hearing loss only warranting the assignment of a 20 percent rating, the Veteran has presented probative private medical evidence that his hearing loss is of sufficient severity to warrant a 40 percent rating.  The Veteran's February 2014 private audiological examination was performed by a licensed audiologist and provided all necessary test information, including use of the Maryland CNC word list and puretone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85 (2015).  The Board finds that examination is adequate for rating purposes.  Furthermore, those examination results are consistent with other medical evidence of record which suggests that the VA examination results may not entirely capture the Veteran's overall hearing impairment.  

The Veteran's VA treatment records show that in May 2011, he complained of a decrease in hearing and limited benefit from hearing aids.  Pure tone threshold testing found a slight decrease in hearing, with mild sloping to severe sensorineural hearing loss at all ranges.  Speech discrimination testing found 84 percent ability in the right ear and 44 percent ability in the left ear.  That finding of a 44 percent speech discrimination ability is significantly lower than the results found at the VA examinations and is more consistent with the results of the February 2014 examination.

The record also contains a July 2012 private examination from an otolaryngologist.  That examination showed the following puretone threshold results: 


HERTZ

1000
2000
3000
4000
RIGHT
50
65

60
LEFT
60
70

65

Speech discrimination scores were recorded as 0 percent in the left ear and 32 percent in the right ear, but there was no information provided regarding the type of test administered.  A note from the doctor stated that the Veteran had bilateral severe hearing loss with no discrimination on the left and poor discrimination on the right.  While that examination is inadequate for rating purposes because it failed to provide puretone thresholds at 3000 Hertz or to indicate whether the Maryland CNC word list was used, it is nonetheless probative regarding determining whether the Veteran's hearing loss worsened and the accuracy of VA examinations.  38 C.F.R. § 3.85(a),(d) (2015).  That examination suggests worse hearing levels than those found at the VA examinations, and further supports the February 2014 otolaryngologist's assertion that the VA findings of much higher speech discrimination scores are not accurate.  However, the Board finds that the 0 percent speech discrimination score in the left ear is not consistent with the numerous other examinations.  The Board therefore finds that, resolving reasonable doubt in favor of the Veteran, a 40 percent rating is warranted.

However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hearing loss disability warrants a rating higher than 40 percent.  The findings at the VA examinations, the February 2014 private examination, and the VA treatment records do not show hearing loss of sufficient severity to warrant a rating higher than 20 percent.  The June 2011 and March 2016 VA examination reports, and the February 2014 private physician's letter, discussed the Veteran's symptoms and the functional effects of hearing loss on his daily life activities and occupational functioning.  38 C.F.R. § 4.10 (2015); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Accordingly, the Board finds those VA and private examinations to be sufficiently in compliance with the provisions of VA regulations, and they are assigned great probative value in determining the Veteran's level of hearing impairment during the period on appeal.

The Board has taken into consideration the Veteran's complaints regarding the impact of hearing loss on his daily life, but the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The VA and private examinations discussed above provide the most probative evidence regarding the severity and impact of the Veteran's hearing loss.  There is no indication that these examinations were not properly conducted, and they are consistent with the other evidence of record, including the Veteran's lay statements, which has also been considered when evaluating the current severity of the Veteran's hearing loss.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

To the extent that the Veteran contends that his hearing loss is so severe that it warrants a rating higher than 40 percent, the most probative medical evidence as to the nature of the appellant's hearing loss are the audiometric findings, and those discussed above support a finding that the Veteran's hearing loss does not warrant a rating higher than 40 percent.  As the Veteran does not have the education or training to offer a complex medical opinion such as noting the inadequacy of the testing or administering or interpreting audiological testing, those assertions would not be considered competent medical evidence and are less probative than the findings of medical professionals.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Consideration has been given to assigning staged ratings.   However, at no time during the period in question has the disability warranted a higher schedular rating than 40 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board finds that, resolving reasonable doubt in favor of the Veteran, while a 40 percent rating is warranted for hearing loss disability, the preponderance of the evidence is against assigning any rating higher than 40 percent.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321 (b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria very accurately pertain to the Veteran's symptomatology, which is primarily a decrease in his hearing acuity, causing difficulty hearing and understanding other people's speech.  The Veteran has reported that hearing is more difficult when outdoors or in crowds, and he requires the use of hearing aids.  The rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for more severe hearing impairment than currently shown by the evidence.  38 C.F.R. § 4.85 (2015).  The record shows that the Veteran has not required any hospitalization or surgery relating to hearing loss, nor does the evidence in the record support a finding of any exceptional or unusual clinical picture.  

There is also no current allegation by the Veteran indicating any additional functional impairment caused by the collective impact of the service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration that the rating schedule be inadequate has not been met, and the assigned schedular rating is adequate.  The Board finds that referral for the assignment of extraschedular disability rating is not warranted.


ORDER

Entitlement to a rating of 40 percent, but not higher, for bilateral hearing loss is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


